Case 2:19-cv-00200-JRG-RSP Document 276 Filed 05/06/21 Page 1 of 2 PageID #: 13160




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

   GREE, INC.                                  §
                                               §
   v.                                          §   Case No. 2:19-cv-00200_237_310_311-JRG
                                               §
   SUPERCELL OY                                §


                        MINUTES FOR JURY TRIAL DAY NO. 5
                HELD BEFORE U. S. DISTRICT JUDGE RODNEY GILSTRAP
                                     May 6, 2021

   OPEN: 08:24 AM                                                      ADJOURN: 02:05 PM


   ATTORNEYS FOR PLAINTIFF:                    See attached.


   ATTORNEYS FOR DEFENDANT:                    See attached.

                                               Thomas Derbish
   LAW CLERKS:                                 Will Nilsson
                                               Steven Laxton
   COURT REPORTER:                             Shelly Holmes, CSR-TCRR

   COURTROOM DEPUTY:                           Andrea Brunson


     TIME                                          MINUTES
   08:24 AM     Court opened.
   08:25 AM     Exhibits used prior day read into the record.
   08:32 AM     Jury entered the courtroom.
   08:32 AM     Cross examination of Mr. Stacy Friedman by Mr. Moore.
   08:53 AM     Redirect examination of Mr. Stacy Friedman by Mr. Sacksteder.
   08:59 AM     Witness excused by the Court.
   09:00 AM     Witness sworn. Direct examination of Mr. Robert Klein by Ms. Turner.
   09:14 AM     Cross examination of Mr. Robert Klein by Mr. Gillam.
   09:24 AM     Witness excused.
   09:24 AM     Witness sworn. Direct examination of Mr. Chris Bakewell by Mr. Dacus.
   10:12 AM     Jury excused for morning break.
   10:13 AM     Court recessed.
   10:28 AM     Court reconvened.
   10:28 AM     Jury returned to courtroom.
Case 2:19-cv-00200-JRG-RSP Document 276 Filed 05/06/21 Page 2 of 2 PageID #: 13161




     TIME                                             MINUTES
   10:29 AM   Cross examination of Mr. Chris Bakewell by Ms. Ludlam.
   10:44 AM   Redirect examination of Mr. Chris Bakewell by Mr. Dacus.
   10:50 AM   Cross examination of Mr. Chris Bakewell by Ms. Ludlam.
   10:51 AM   Witness excused by the Court.
   10:51 AM   Defendant rested its case-in-chief.
   10:52 AM   Direct examination of Plaintiff’s rebuttal witness, Dr. Robert Akl, by Mr. Moore.
   11:01 AM   Courtroom sealed.
   11:01 AM   Direct examination of Plaintiff’s rebuttal witness, Dr. Robert Akl, by Mr. Moore,
              continued.
   11:06 AM   Courtroom unsealed.
   11:06 AM   Direct examination of Plaintiff’s rebuttal witness, Dr. Robert Akl, by Mr. Moore,
              continued.
   11:29 AM   Cross examination of Plaintiff’s rebuttal witness, Dr. Robert Akl, by Mr. Sacksteder.
   11:50 AM   Redirect examination of Plaintiff’s rebuttal witness, Dr. Robert Akl, by Mr. Moore.
   11:53 AM   Recross examination of Plaintiff’s rebuttal witness, Dr. Robert Akl, by Mr. Sacksteder.
   11:54 AM   Witness excused.
   11:54 AM   Both sides rested.
   11:54 AM   Court provided instructions to Jury. Jury excused for the remainder of the day to return
              tomorrow morning at 8:30 AM.
   11:56 AM   Jury excused until tomorrow morning.
   11:57 AM   Court instructed the parties that following the lunch break, the Court will: (1) hear Rule
              50(a) motions; (2) conduct an informal charge conference (off the record); and continue
              with (3) the formal charge conference.
   12:01 PM   Court recessed for lunch.
   01:15 PM   Court reconvened.
   01:15 PM   The Court began hearing argument on Rule 50(a) motions.
   02:01 PM   The Court DENIED all Rule 50(a) motions brought and argued by Plaintiff and
              Defendant.
   02:03 PM   Completion of Rule 50(a) motions hearing. Informal charge conference will begin in
              the courtroom following the recess. The formal charge conference will be conducted
              this afternoon if time allows.
   02:05 PM   Court recessed.




                                                2
